Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,570,715 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
	Applicant has stated that this is a broadening reissue and must therefore state a specific claim that is being broadened and specify how that claim is being broadened (i.e. specific claim language that is not considered necessary for patentability). 
Claims 1-70 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Claims 41-70 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
MPEP 1412.02 establishes a three step test for recapture:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
[NOTE: if the claims are not broader in scope than the original patent claims, there is no recapture; if the claims are broader in scope, then proceed to step (2).]
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
[NOTE: if the broader aspects of the reissue claims do not relate to surrendered subject matter, there is no recapture; if the broader aspects of the reissue claims do relate to surrendered subject matter, then proceed to step (3).]
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
[NOTE: if the reissue claims were materially narrowed in aspects related to the surrendered subject matter, there is no recapture; if the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects, there is recapture.]

In this instance, the reissue claims are broader in scope, due to the elimination of “injecting a final displacement fluid into the unconventional resource reservoir after the injection of the enhanced or improved recovery fluid at a pressure below the unconventional resource reservoir fracture pressure to mobilize the enhanced or improved recovery fluid and hydrocarbons in the unconventional resource reservoir” and “alternating slugs of the enhanced or improved recovery fluid into the unconventional resource reservoir with slugs of a gas”. The final displacement fluid is claimed in dependent claims 42,52 and 60 (and claim 43 by dependency) and claims 53 and 61 claim the alternating slugs of recovery fluid and gas, but the remainder of the new claims omit these features and none of the new claims claim both the final displacement fluid and the alternating slugs.  Thus, the first prong of the test has been met. 
In regard to the second prong, during the original prosecution of the 15/680,714 application, the amendment filed December 27, 2018 amended claim 1 by adding the above language, with similar language added to claims 44 and 55. The remarks filed with the amendment stated (on page 14), “As stated above, both the Examiner and Applicants agree that Babcock fails to disclose injecting a displacement fluid as recited in the pending claims.“ In the following Office action, Rao was added as a teaching reference for this, but applicant added, “alternating slugs of the enhanced or improved recovery fluid into the unconventional resource reservoir with slugs of a gas”. Applicant argued on page 10 of the included remarks, “Rao does not disclose alternating slugs of the enhanced or improved recovery fluid into the unconventional resource reservoir with slugs of a gas, or injecting a final displacement fluid into the unconventional resource reservoir at the conclusion of the injection of the enhanced or improved recovery fluid and the gas, as recited in claim 1.” This amendment and argument led to the withdrawal of the art rejections (other than double patenting).	Thus, the application was allowed because the claims were amended to include both the injecting of a final displacement fluid and the alternating of slugs of the recovery fluid with slugs of a gas, limitations that were added by applicant and also argued by applicant to overcome a pending rejection. The claim without these limitations is seen as surrendered by applicant.
In regard to the third prong, the independent claims are all further limit the hydrocarbon liquid mixture which is injected, such as by claiming a lower temperature range for the separation and specifying an ethane range. These are seen as further limiting aspects that have already been claimed in the patent and not claiming new aspects that were not covered by the original patented claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,15,36,43, 44,46,49,50 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 44 claims the unfractionated hydrocarbon liquid mixture further comprises carbon dioxide, nitrogen, natural gas, LNG, methane, ethane, water, viscosified water or combinations thereof. This is confusing as claim 41, from which claim 44 depends, claims that the unfractionated hydrocarbon liquid mixture comprises ethane, propane and butane in an amount of at least 75% by volume on a gas basis. Does the component added change the 75% lower limit that has already been claimed? This is particularly confusing as ethane has already been claimed as part of the liquid within a range of 3-13%. Does the additional ethane change this limit? Similarly, claim 3 claims further fluids including ethane, claim 46 claims a secondary fluid and claim 49 claims gas and surfactant (including ethane, discussed above) and it is unclear if this is added to a mixture with the previously claimed limits or form a part of the 25% which is not the lighter hydrocarbons. Claims 15, 36, 43, 50, and 70 further limit components that are listed as alternatives in the claims from which they depend. This means the component being further limited need not be present, so the further limitation thereof is meaningless. The claims should be amended to positively claim the alternative being further limited. For example claim 70 could read, “The method of claim 69, wherein the surfactant is a nonionic surfactant comprising…”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art from the original prosecution has been considered and added to the 892 forms. Nevison (US 2018/0265769) shows a system for a well intervention injecting natural gas (primarily methane) inti the well. Russell et al. (US 4,557,330) shows a miscible flooding procedure using carbon dioxide with a hydrocarbon additive. Pegg (US 4,223,728) shows a method for oil recovery which injects hydrocarbons derived on-site. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferee: /JOSEPH A KAUFMAN/                   Reissue/Reexam Specialist, Art Unit 3993                                                                                                                                                                                     
Conferee:/Patricia L Engle/                Reexamination Specialist, Art Unit 3993